676 S.E.2d 476 (2009)
HARLEYSVILLE INS.
v.
BUZZ OFF INSECT.
No. 272A08.
Supreme Court of North Carolina.
April 21, 2009.
David L. Brown, John I. Malone, Jr., Martha P. Brown, Greensboro, Greensboro, for Harleysville Mutual Ins. Co.
*477 Mack Sperling, John S. Buford, Greensboro, Cecilia 0. Miller, Diana S. Casey, San Diego, CA, J. Scott Ballenger, Washington, DC, for International Garment Tech.
Gary K. Sue, Greensboro, Michael A. Hamilton, for Erie Insurance.
David Neal Allen, Charlotte, Theodore B. Smyth, Raleigh, for NC Assoc. of Defense Attys.
Joseph W. Eason, Stephen D. Martin, Raleigh, for Property Casualty Insurers.
C. Douglas Maynard, Jr., Winston-Salem, John N. Ellison, Matthew D. Rosso, Whitney D. Clymer, Philadelphia, PA, Amy Bach, Mill Valley, CA, for United Policyholders.
The following order has been entered on the motion filed on the 20th day of April 2009 by Plaintiff for Leave to File Reply Brief:
"Motion Allowed by order of the Court in conference this the 21st day of April 2009."